Citation Nr: 0633877	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-29 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for dysentery.

4.  Entitlement to service connection for hearing impairment.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and F. V.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

Certification by the service department shows that the 
appellant had pre-war service from September 1, 1941, to 
December 7, 1941; beleaguered status from December 8, 1941, 
to April 8, 1942; missing status on April 9, 1942; no-
casualty status from April 10, 1942, to July 16, 1945; status 
under Missing Persons Act (MPA) terminated on July 16, 1945; 
and regular Philippine Army Service from July 17, 1945, to 
November 4, 1945.  During his missing status on April 9, 
1942, he was enroute home after evading capture.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied entitlement to 
service connection for pneumonia, hearing impairment, 
malaria, dysentery, and PTSD.  

The veteran presented testimony at a personal hearing in June 
2005 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

The issues of entitlement to service connection for hearing 
impairment and for PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant has 
malaria or pneumonia, or any residuals thereof, with onset in 
service; or that malaria or pneumonia preexisted service and 
was permanently worsened therein.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant has 
residuals of dysentery with onset in service or that 
dysentery preexisted service and was permanently worsened 
therein; or may be presumed to have been incurred in service.  


CONCLUSIONS OF LAW

1.  Malaria or residuals of malaria were not incurred in or 
aggravated by the appellant's active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Pneumonia or residuals of pneumonia were not incurred in 
or aggravated by the appellant's active service.  38 U.S.C.A. 
§§ 1110; 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2006).

3.  Dysentery or residuals of dysentery were not incurred in 
or aggravated by the appellant's active service, nor may it 
be presumed to have been incurred in active service.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, February 
2003, August 2003, and November 2003; a rating decision in 
April 2003; a statement of the case in August 2003; and a 
supplemental statement of the case in November 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328, (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in June 2004.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

II. Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection basically means that the facts, as shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The "continuity of symptomatology" provision of 38 C.F.R. § 
3.303(b) may obviate the need for medical evidence of a nexus 
between present disability and service.  See Savage, 10 Vet. 
App. at 497.  The only proviso is that there be medical 
evidence on file demonstrating a relationship between the 
appellant's current disability and his post-service 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.

III. Factual background and analysis

The appellant contends that he suffered pneumonia, malaria, 
and dysentery in service.  The appellant did serve in the 
Philippines during a defined period of war under 38 C.F.R. § 
3.2(f).  Based on the evidence of record and historical 
evidence, the Board finds it reasonable to conclude that the 
veteran's beleaguered service in the Philippines from 
December 8, 1941, to April 8, 1942, falls under the 
definition of "engaged in combat with the enemy," and thus 
consideration under 38 U.S.C.A. § 1154(b) is warranted.  See 
Kowalski v. Nicholson, 19 Vet. App. 171. (2005); Sizemore v. 
Principi, 18 Vet. App. 264, 272 (2004).  

In this regard, the Board observes that 38 U.S.C.A. § 1154(b) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of 
inservice incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service.  It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  The 
provisions of 38 C.F.R. § 1154(b) do not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

Certification of the veteran's service shows his regular 
Philippine Army Service from December 8, 1941, to April 8, 
1942, and from July 17, 1945, to November 4, 1945.  Service 
medical records for these periods are negative for any 
complaints, findings, or diagnoses of malaria, pneumonia, or 
dysentery.  On an Affidavit for Philippine Army Personnel 
dated in July 1945, the appellant indicated that he suffered 
malaria, dysentery, and pneumonia during a period from April 
20, 1942, to February 1943 while he was a civilian.  On 
physical examination in July 1945, no residuals of pneumonia, 
malaria, or dysentery were noted.  On an Affidavit for 
Philippine Army Personnel dated in October 1945, he indicated 
that he suffered dysentery and pneumonia during a period from 
April to June 1942 and malaria from July 1942 to November 
1943.  He was found physically qualified for service in the 
Army of the Philippines.  Therefore, incurrence of malaria, 
pneumonia, or dysentery during active military service with 
USAFFE is not factually shown.  

With regard to the claim for dysentery, the Board finds that 
entitlement to service connection on a presumptive basis is 
not warranted.  38 C.F.R. § 3.309(b) provides that dysentery 
shall be service connected as a result of tropical service, 
although not otherwise established as incurred in service if 
manifested to a compensable degree within the applicable time 
limits under § 3.307 following service in a period of war, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  Service medical records do show that the 
appellant was treated for bacillary dysentery in September 
1946 while still in service with the Philippine Army.  The 
dysentery was determined to be in the line of duty.  That 
date falls within one year after the veteran's separation 
from service in November 1945.  However, § 3.307 provides 
that as to tropical diseases, residence during the period in 
question in a region where the particular disease is endemic 
may be considered as evidence to rebut the presumption.  
Accordingly, bacillary dysentery, diagnosed approximately 10 
months after his separation from service while residing in a 
tropical region where dysentery is endemic is not presumed to 
have been incurred in service.  38 C.F.R. § 3.307, 3.309.  

Considering service connection on a direct basis, the Board 
finds that the preponderance of the evidence is against the 
appellant's claims.  With respect to the claim for service 
connection for malaria, pneumonia, and dysentery, that a 
condition or injury occurred in service alone is not enough 
to warrant a grant of service connection; there must be 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Even if the account of incurring in service malaria, 
pneumonia, and dysentery is accepted, for the purpose of our 
present analysis, the appellant must still submit reliable 
medical evidence linking some current disability to the 
inservice disease to prevail.  

With his claim, the appellant submitted a report of a private 
medical evaluation in May 2002.  The past medical history 
noted that sometime during World War II, the appellant had 
suffered from malaria and chronic dysentery.  After an 
examination, the private doctor opined that the veteran was 
suffering from osteoarthritis.  No other diagnosis was 
provided.  The May 2002 private evaluation only refers to a 
history of malaria and chronic dysentery in service as 
related by the veteran.  The United States Court of Appeals 
for Veterans Claims has determined that a physician's 
transcription of history which the veteran provides does not 
transform that history into medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, the Board 
finds that this medical report is not competent medical 
evidence of a nexus between the veteran's claimed malaria and 
dysentery and active service or to alleged symptomatology 
since service.  Furthermore, that medical evidence does not 
show any current disability as the result of any inservice 
malaria or dysentery.

The appellant wrote in March 2003 that he had been treated in 
his hometown by doctors who now were deceased.  In September 
2003, he stated that after a year of treatment he was cured 
of dysentery.  He further stated at that time that he did not 
have dysentery any more.  

The appellant testified at the hearing in June 2005 that he 
suffered from malaria, pneumonia, and dysentery in service 
after he escaped from the Japanese and was trying to reach 
his home.  Lay statements from his wife and sister indicated 
that when the appellant reached home, he was suffering from 
malaria, dysentery, and pneumonia.  A fellow serviceman wrote 
that during the defense of Bataan and Corregidor, he met and 
knew the appellant who had been in the Artillery Service.  

The Board has carefully considered the appellant's 
contentions and the lay statements.  A layperson is competent 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  They are not, 
however, competent to offer a medical opinion as to the cause 
or etiology of a claimed disability, unless there is evidence 
of record that they have specialized medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opinion on matter requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The lay 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between claimed malaria, 
pneumonia, and dysentery or residuals thereof and active 
service.  Furthermore, the lay statements do not demonstrate 
any claimed continuity of symptomatology after service.  

After review of the record, the Board finds that the evidence 
of record demonstrates that the veteran has no current 
diagnosis of or residuals of malaria, pneumonia, or 
dysentery.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 2002).  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  There is no 
competent medical evidence of a current diagnosis or 
residuals of malaria, pneumonia, or dysentery.  In the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for claimed malaria, 
pneumonia, or dysentery.  There is no competent medical 
evidence that the appellant currently has a diagnosis of 
malaria, pneumonia, or dysentery or residuals thereof which 
have been linked to service or to a service-connected 
disability.  No probative, competent medical evidence exists 
of a relationship between any currently claimed malaria, 
pneumonia, or dysentery and any alleged continuity of 
symptomatology since separation from service.  See Savage, 10 
Vet. App. 488, 495-97 (1997).  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Accordingly, the claim for service connection for malaria, 
pneumonia, and dysentery must be denied.


ORDER

Entitlement to service connection for malaria or residuals 
thereof is denied.  

Entitlement to service connection for pneumonia or residuals 
thereof is denied.  

Entitlement to service connection for dysentery or residuals 
thereof is denied.  


REMAND

The veteran seeks entitlement to service connection for 
hearing loss and PTSD.  He claims that he was exposed to 
bombing and artillery fire during fighting with the enemy 
while serving in the Commonwealth Army of the Philippines in 
the service of the United States Armed Forces for the Far 
East (USAFFE).  Based on the evidence of record and 
historical evidence, the Board finds that during the 
appellant's service in beleaguered status from December 8, 
1941, to April 8, 1942, with the USAFFE, in the 3rd Battalion 
of the 52d Infantry Regiment of the 51st Infantry Division, 
it is reasonable to conclude that the appellant engaged in 
combat with the enemy and verification of a stressor during 
that period is conceded.  

It must be determined, however, whether the claimed verified 
stressful event was of sufficient gravity to support a 
diagnosis of PTSD and whether the veteran meets the 
applicable criteria for a diagnosis of PTSD.  Although the 
appellant has submitted a private medical report showing a 
diagnosis of PTSD, the basis for the diagnosis is an 
unverified trauma, occurring during a time which the service 
department has not certified that the veteran had valid 
service.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  Prior to 
appellate review, further development of medical evidence and 
a medical opinion is needed.  38 C.F.R. § 3.159(c)(4) (2006).

In addition, evidence of record shows that the appellant 
experiences hearing loss, but there is no clinical evidence 
of record that the appellant has impaired hearing considered 
to be a disability for the purposes of applying the laws 
administered by VA.  38 C.F.R. § 3.385 (2006).  Thus, further 
development of medical evidence is needed prior to appellate 
review.  VA's duty to assist a claimant includes providing a 
medical examination or obtaining a medical opinion when 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2006).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for an 
audiological examination to determine the 
nature and etiology of hearing loss.  The 
claims folder must be made available to 
the physician and the examination report 
should reflect that a review was 
conducted.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that any current hearing loss 
is the result of exposure to acoustic 
trauma during the veteran's service, 
particularly during the period of 
beleaguered service from December 8, 1941, 
to April 8, 1942, with exposure to bombing 
and artillery fire; or is otherwise 
related to service.

2.  Schedule the appellant for a PTSD 
examination.  Specify the stressors that 
are determined to be established by the 
record are during his beleaguered service 
during the period from December 8, 1941, 
to April 8, 1942, to include exposure to 
bombing, artillery fire, and conflicts 
with the Japanese.  Instruct the examiner 
that only those verified events during 
that specified period may be considered 
for the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  Provide the claims file to the 
examiner for review and the examination 
report should note that review.  The 
examiner should provide the following 
opinions:

(a)  Is a diagnosis of PTSD warranted, 
in accordance with the criteria found 
in DSM-IV?

(b)  If a diagnosis of PTSD is 
warranted, please specify whether any 
alleged stressor verified as 
established by the record was 
sufficient to produce PTSD, and whether 
there is a link between the current 
PTSD and the verified inservice 
stressor(s).

3.  Then, readjudicate the appellant's 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


